internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-152854-02 date date legend taxpayer parent year year date date date date date state a state b dear we received letters dated date date and date from you requesting permission for taxpayer and its sec_41 controlled_group to revoke their election under sec_41 of the internal_revenue_code for the taxable_year ending on date this letter responds to that request the facts submitted and representations made are as follows taxpayer is an accrual basis taxpayer with a taxable_year ending june taxpayer was incorporated in state a on date as a wholly owned subsidiary of parent and reincorporated in state b on date in year parent elected to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit airc rules of sec_41 for itself and on behalf of its sec_41 controlled_group at the time of the election taxpayer was a member of parent’s sec_41 controlled_group on date parent commenced an initial_public_offering ipo of the common_stock of taxpayer since the ipo parent has sold several blocks of taxpayer’s common_stock by date the sale of taxpayer’s common_stock had caused parent’s ownership of taxpayer to fall below percent as a result of parent’s ownership of taxpayer falling below percent taxpayer is no longer a member of parent’s controlled_group at the present time taxpayer is the parent of a sec_41 controlled_group that joins in filing a consolidated federal_income_tax return before the due_date of its return including extensions for the taxable_year ending on date taxpayer requested permission for itself and on behalf of its sec_41 controlled_group to revoke its airc election under sec_41 and to determine its credit_for_increasing_research_activities using sec_41 for the taxable_year ending on date and all subsequent years for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer to revoke its election to determine the credit_for_increasing_research_activities under the airc rules of sec_41 for itself and the members of its sec_41 controlled_group taxpayer and the members of its sec_41 controlled_group should compute their credit_for_increasing_research_activities under the general_rule of sec_41 for the taxable_year ending on date and all subsequent years provided that neither taxpayer nor any member of its controlled_group makes a new election to determine the credit_for_increasing_research_activities under the airc rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer parent or any member of the sec_41 controlled_group treated as qualified_research_expenses the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely brenda m stewart senior counsel office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
